EXHIBIT 10.47

1994 STOCK PLAN

PREMIERE TECHNOLOGIES, INC.

STOCK OPTION PLAN

1.        Purposes. The purposes of this Stock Option Plan (the “Plan”) are to
encourage stock ownership by key employees, consultants and others rendering
services to Premiere Technologies, Inc. (the “Corporation”) and its
subsidiaries; to provide an incentive for such employees, consultants and others
to expand and improve the profitability of the Corporation and its subsidiaries;
and to assist the Corporation and its subsidiaries in attracting and retaining
key personnel through the grant of options (“Options”) to purchase shares of the
no par value common stock (the “Stock”) of the Corporation.

2.        Definitions. For purposes of the Plan:

(a)       “Board” shall mean the Board of Directors of the Corporation.

(b)      “Committee” shall mean the Stock Option Plan Committee, which shall be
comprised of the President of the Corporation and two (2) other members of the
Board selected by the President.

(c)       “Optionee” shall mean a Potential Participant to whom an Option is
granted under the Plan.

(d)      “Potential Participant” shall mean an employee of, or consultant to,
the Corporation or any of its subsidiaries, and any other person who renders
services to the Corporation or any of its subsidiaries.

(e)       “Stock Option Agreement” shall mean a Stock Option Agreement in
substantially the form attached hereto as Appendix I.


 



--------------------------------------------------------------------------------

3.        Shares Subject to the Plan. The initial maximum number of shares of
Stock for which Options may be granted under the Plan shall be 40,000 shares;
provided, however, this number shall be increased by (a) any shares of Stock
with respect to which options or warrants have been granted prior to the
effective date hereof (“Prior Options”), to the extent such Prior Options
terminate or expire prior to the exercise thereof in full, and (b) any shares of
Stock which are issued pursuant to a Prior Option and which are repurchased by
the Corporation. In addition, shares of Stock subject to, but not issued under,
any Option terminating or expiring prior to the exercise thereof in full, and
shares of Stock repurchased by the Corporation pursuant to Section 4(b) (iii) of
the Stock Option Agreement, shall be deemed available for Options hereafter
granted under the Plan.

4.        Administration. The Plan shall be administered by the Committee. A
majority of the members of the Committee shall constitute a quorum for the
transaction of business, and action approved in writing by a majority of the
members of the Committee then serving shall be fully effective as if the action
had been taken by unanimous vote at a meeting duly called and held. The
Committee shall be responsible to the Board for the administration and operation
of the Plan, and shall make all decisions with respect to participation in the
Plan and the granting of Options hereunder. The interpretation and construction
of any provision of the Plan by the Committee shall be final, unless otherwise
determined by the Board. The President of the Corporation or the Board may
remove a member of the Committee for any reason;


2



--------------------------------------------------------------------------------

provided, that the President may not be removed as a member of the Committee
unless he ceases to be President of the Corporation, in which event he shall be
automatically removed. If the President is so removed, he may thereafter serve
as a member of the Committee if selected by the President of the Corporation
then in office. The Corporation shall indemnify, defend and hold harmless each
member of the Committee to the fullest extent allowed by the Bylaws of the
Corporation.

5.        Eligibility. The Committee may grant Options in its discretion to any
Potential Participant. Options may be granted by the Committee at any time and
from time to time to new Potential Participants, or to then Optionees, and may
include or exclude previous Optionees, as the Committee shall determine.

6.        Exercise Price. The purchase price per share for Stock under each
Option shall be determined by the Committee.

7.        Terms and Conditions of Options. Options granted pursuant to the Plan
shall be evidenced by a Stock Option Agreement which shall be signed by each
Optionee and the President or a Vice President of the Corporation. If a
Potential Participant fails or declines to sign a Stock Option Agreement, he
will be deemed to have declined the Option.

8.        Amendment and Termination. The Board, by resolution, may terminate,
amend, or revise the Plan or the Stock Option Agreement; provided, however, that
neither the Board nor the Committee may, without the consent of the holder of an
Option, alter or impair any Option previously granted under the Plan.
Termination of the Plan shall not affect any option previously granted.


3



--------------------------------------------------------------------------------

9.        Effective Date of Plan. The Plan shall be effective from March 18,
1994, which is the date that the Plan was adopted and approved by the Board.


 


 